Citation Nr: 1130874	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  07-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision by a Regional Offices (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for PTSD, and assigned an initial 0 percent, noncompensable disability rating for it effective January 30, 2006.  The Veteran disagreed with the evaluation assigned.  In an August 2007 rating decision, the RO increased the initial rating for PTSD to 30 percent effective January 30, 2006.  Thereafter, the Veteran continued his appeal.

In February 2009, and again in June 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, DC, for the development of additional evidence.

At this time, the appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

In September 2008, the Veteran had a Travel Board hearing before a Board Veterans Law Judge (VLJ).  In May 2011, the Board informed the Veteran that the VLJ who held the hearing is no longer employed by the Board.  The Board asked the Veteran whether he wants to appear at a new Board hearing.  In June 2011, the Veteran responded that he wants to appear at a new Board hearing at his local RO.  Travel Board hearings are scheduled by the RO.  Thus, remand is required to schedule a new Travel Board hearing for the Veteran. 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the usual procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


